Title: To Alexander Hamilton from Benjamin Stoddert, 25 August 1800
From: Stoddert, Benjamin
To: Hamilton, Alexander



Navy Depart. 25. August 1800.
Sir

I am honored with your letter of the 18, enclosing papers respecting the conduct of Capt Perry, towards the Danish schooner, William & Mary.
The Gentlemen at whose request you transmitted me these papers, may be assured that a strict scrutiny shall be made into this affair—& that no proper step shall be omitted to vindicate the Character of Capt Perry, if innocent, or to punish him, if guilty.
I have the honor to be   with great respect & esteem   sr   Yr. Most Obed. Serv.

Ben Stoddert.
General Hamilton. New York.
